DETAILED ACTION
                                   Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is recites the limitation "the lower metallic heat dispersing vein/radiator" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is recites, the phrase “a third composite containment vessel” renders the claim indefinite because there is no first or second composite containment vessel mentioned previously. 
                                     Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over GU (US 2014/0008450) in view of JI et al. (US 2017/0325287).                    
In regards to claim 1, GU discloses a thermo-electric heating assembly (heater, 100/200/1000; Fig. 34) for forced air, residential and commercial heating, ventilation and air conditioning (HVAC) systems (air conditioner device 60; Fig. 34), the heating assembly (200/1000) comprising: a housing (240); a plurality of carbon nanotube (CNT) heating elements (heat radiating units 220 can be carbon Nano tubes; pars. 155-156), arranged in the housing (240).     
         GU does not explicitly teach a controller, wherein, the controller is adapted to respond to a signal received by the controller indicating a need for heat by powering the carbon nanotube (CNT) heating elements at a controlled electrical power level for a controlled period, commensurate with the indicated need for heat and commensurate with an increased energy efficiency of the CNT heating elements.   
          JI teaches a heat-generating means (Fig. 8) includes a controller (50), wherein the controller (50) is adapted to respond to a signal received by the controller (refer to par. 101, wherein transmit the control signal input to the heat exchange member 22) indicating a need for heat by powering the carbon nanotube (CNT) heating elements (corresponding to heat exchange member 22) at a controlled electrical power level (applies the power according to a predetermined set value) for a controlled period, commensurate with the indicated need for heat and commensurate with an increased energy efficiency of the CNT heating elements (refer to par. 102).  
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify GU such that a controller, wherein, the controller is adapted to respond to a signal received by the controller indicating a need for heat by powering the carbon nanotube (CNT) heating elements at a controlled electrical power level for a controlled period, commensurate with the indicated need for heat and commensurate with an increased energy efficiency of the CNT heating elements as taught by JI in order to prevented from being damaged due to overheating (refer to par. 109 of JI).
In regards to claim 2, GU as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, GU teaches wherein each of the plurality of CNT heating elements (220) comprises: an upper heat dispersion vein/radiator (upper radiating part 220; Fig. 17); a first composite containment vessel (second radiating part 220; Fig. 17); a second composite containment vessel (third radiating part 220; Fig. 17); and a lower heat dispersing vein/radiator (lower radiating part 220; Fig, 17). 
       GU does not explicitly teach a 3D CNT graphene arranged in two separate 3D CNT graphene films; the upper and lower heat dispersion radiator being metallic.
       JI teaches a 3D CNT graphene (refer to par. 92) arranged in two separate 3D CNT graphene films (refer to par. 92); the upper and lower heat dispersion radiator being metallic (refer to pars. 88-89 and 92).
       It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify GU such that a 3D CNT graphene arranged in two separate 3D CNT graphene films; the upper and lower heat dispersion radiator being metallic as taught by JI in order to increase heat reflecting efficiency (refer to par. 88 of JI).
In regards to claim 3, GU as modified meets the claim limitations as set forth above in the rejection of claim 2, but fails to explicitly disclose wherein one of the 3D CNT graphene films is arranged on a surface of the first composite containment vessel and another of the 3D CNT graphene films is arranged on either an opposing surface of the first composite containment vessel or a surface of the second composite containment vessel. 
          JI further teaches one of the 3D CNT graphene films (surface treated graphene; par. 192) is arranged on a surface (surface treated) of the first composite containment vessel and another of the 3D CNT graphene films is arranged on either an opposing surface of the first composite containment vessel or a surface of the second composite containment vessel. 
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify GU such that one of the 3D CNT graphene films is arranged on a surface of the first composite containment vessel and another of the 3D CNT graphene films is arranged on either an opposing surface of the first composite containment vessel or a surface of the second composite containment vessel as taught by JI in order to increase heat reflecting efficiency (refer to par. 55 of JI).
In regards to claim 4, GU as modified meets the claim limitations as set forth above in the rejection of claim 2, but fails to explicitly disclose wherein the CNT heating elements further comprising a third composite containment vessel and a layer of MSO4 or MgO is arranged between the third composite containment vessel and the lower metallic heat dispersing vein/radiator. 
        JI further teaches wherein the CNT heating elements further comprising a third composite containment vessel (corresponding to heat exchange member 22; Fig. 8) and a layer of MSO4 or MgO is arranged between the third composite containment vessel and the lower metallic heat dispersing vein/radiator (refer to par. 92). 
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify GU such that the CNT heating elements further comprising a third composite containment vessel and a layer of MSO4 or MgO is arranged between the third composite containment vessel and the lower metallic heat dispersing vein/radiator as taught by JI in order to increase heat reflecting efficiency (refer to par. 55 of JI).
In regards to claim 5, GU as modified meets the claim limitations as set forth above in the rejection of claim 2. Further, GU teaches wherein the first and second composite containment vessels are formed from high-temperature resistant (prevent overheating; par. 267), electrically non-conductive (insulating Support; par. 267), and highly heat conductive prepregs (par. 160).  
In regards to claim 6, GU discloses an assemblage of elements (heater elements having first heater 100 and second heater 200; Fig. 34) arranged in a kit for replacing a heating assembly (heater, 100/200/1000; Fig. 34) positioned in a plenum (air conditioning case 300; Fig. 34), or proximate a plenum, of a forced air, residential and commercial heating, ventilation and air conditioning (HVAC) system (air conditioner device 60; Fig. 34), the kit comprising: a thermo-electric heating assembly (heater, 100/200/1000; Fig. 34); and wires (power supply connection is being considered as wire connection; par. 247 and par. 9), connected at one end to the thermo-electric heating assembly (par. 247 and par. 9), for connecting at another end to a control panel of the HVAC system: wherein, the thermo-electric heating assembly comprises: a housing (240); a plurality of carbon nanotube (CNT) heating elements (heat radiating units 220 can be a carbon Nano tubes; pars. 155-156), arranged in the housing (240). 
         GU does not explicitly disclose a controller wherein, the controller is adapted to respond to a signal received by the controller indicating a need for heat by powering the carbon nanotube (CNT) heating elements at a controlled electrical power level for a controlled period, commensurate with the indicated need for heat and commensurate with an increased energy efficiency of the CNT heating elements.  
          JI teaches a heat-generating means (Fig. 8) includes a controller (50), wherein the controller (50) is adapted to respond to a signal received by the controller (refer to par. 101, wherein transmit the control signal input to the heat exchange member 22) indicating a need for heat by powering the carbon nanotube (CNT) heating elements (corresponding to heat exchange member 22) at a controlled electrical power level (applies the power according to a predetermined set value) for a controlled period, commensurate with the indicated need for heat and commensurate with an increased energy efficiency of the CNT heating elements (refer to par. 102).  
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify GU such that a controller, wherein, the controller is adapted to respond to a signal received by the controller indicating a need for heat by powering the carbon nanotube (CNT) heating elements at a controlled electrical power level for a controlled period, commensurate with the indicated need for heat and commensurate with an increased energy efficiency of the CNT heating elements as taught by JI in order to prevented from being damaged due to overheating (refer to par. 109 of JI).
In regards to claim 7, GU discloses a forced air, residential and commercial heating, ventilation and air conditioning (HVAC) system (air conditioner device 60; Fig. 34), comprising: a plenum (air conditioning case 300); an air handler; and a thermo-electric heating assembly (heater, 100/200/1000; Fig. 34), the heating assembly (200/1000) comprising: a housing (240); and a plurality of carbon nanotube (CNT) heating elements (heat radiating units 220 can be a carbon Nano tubes; pars. 155-156), arranged in the housing (240). 
              GU does not explicitly disclose an air handler; a controller wherein, the controller is adapted to respond to a signal received by the controller indicating a need for heat by powering the carbon nanotube (CNT) heating elements at a controlled electrical power level for a controlled period, commensurate with the indicated need for heat and commensurate with an increased energy efficiency of the CNT heating elements. 
          JI further teaches a heat-generating means (Fig. 8) includes an air handler (fan 200); a controller (50), wherein the controller (50) is adapted to respond to a signal received by the controller (refer to par. 101, wherein transmit the control signal input to the heat exchange member 22) indicating a need for heat by powering the carbon nanotube (CNT) heating elements (corresponding to heat exchange member 22) at a controlled electrical power level (applies the power according to a predetermined set value) for a controlled period, commensurate with the indicated need for heat and commensurate with an increased energy efficiency of the CNT heating elements (refer to par. 102).  
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify GU such that a controller, wherein, the controller is adapted to respond to a signal received by the controller indicating a need for heat by powering the carbon nanotube (CNT) heating elements at a controlled electrical power level for a controlled period, commensurate with the indicated need for heat and commensurate with an increased energy efficiency of the CNT heating elements as taught by JI in order to prevented from being damaged due to overheating (refer to par. 109 of JI).
       It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify GU to include an air handler as taught by JI in order to generates forced convection air moved and to be discharged (refer to par. 55 of JI).
In regards to claim 8, GU as modified meets the claim limitations as set forth above in the rejection of claim 7, but fails to explicitly disclose wherein the CNT heating elements further comprise a third composite containment vessel and a layer of MgSO4 or MgO is arranged between the third composite containment vessel and the lower metallic heat dispersing vein/radiator.  
       JI further teaches wherein the CNT heating elements further comprising a third composite containment vessel (corresponding to heat exchange member 22; Fig. 8) and a layer of MSO4 or MgO is arranged between the third composite containment vessel and the lower metallic heat dispersing vein/radiator (refer to par. 92). 
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify GU such that the CNT heating elements further comprising a third composite containment vessel and a layer of MSO4 or MgO is arranged between the third composite containment vessel and the lower metallic heat dispersing vein/radiator as taught by JI in order to increase heat reflecting efficiency (refer to par. 55 of JI).
In regards to claim 9, GU as modified meets the claim limitations as set forth above in the rejection of claim 7. Further, Gu teaches wherein, each of the plurality of CNT heating elements (220) comprises a first composite containment vessel (second radiating part 220; Fig. 17) and a second composite containment vessel (third radiating part 220; Fig. 17), but fails to explicitly disclose a first layer of 3D CNT graphene film consisting of 2 strips of 3D CNT graphene film.  
        
       JI teaches a first layer of 3D CNT graphene film consisting of 2 strips of 3D CNT graphene film (refer to pars. 88-89 and 92).
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify GU such that a first layer of 3D CNT graphene film consisting of 2 strips of 3D CNT graphene film as taught by JI in order to increase heat reflecting efficiency (refer to par. 88 of JI).
In regards to claim 10, GU as modified meets the claim limitations as set forth above in the rejection of claim 7, but fails to explicitly disclose wherein the CNT heating elements further comprise additional composite containment vessels, and associated layers of MgSO4 or MgO respectively arranged under each of the additional composite containment vessels.  
         JI further teaches wherein the CNT heating elements further comprise additional composite containment vessels (corresponding to heat exchange member 22; Fig. 8) and associated layers of MgSO4 or MgO respectively arranged under each of the additional composite containment vessels (refer to par. 92). 
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify GU such that further comprise additional composite containment vessels, and associated layers of MgSO4 or MgO respectively arranged under each of the additional composite containment vessels as taught by JI in order to increase heat reflecting efficiency (refer to par. 55 of JI).
  


                                                  Conclusion 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T/Examiner, Art Unit 3763   



/CASSEY D BAUER/Primary Examiner, Art Unit 3763